                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 MARK MALONEY and                       :
 STEPHANIE MALONEY,
                                        :
                   Plaintiffs                 CIVIL ACTION NO. 3:18-2268
                                        :
         v.                                        (JUDGE MANNION)
                                        :
 MT. AIRY #1, LLC and LIANNE
 R. ASBURY,                             :

                   Defendants           :


                                   ORDER

       In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

       (1)     Defendant Mt. Airy’s motion to dismiss the plaintiffs’ amended

       complaint (Doc. 26) is GRANTED.

       (2)     Defendant Asbury’s motion to dismiss the plaintiffs’ amended

       complaint (Doc. 28) is GRANTED.

       (3)     The Clerk of Court is directed to CLOSE THIS CASE.




                                            s/Malachy E. Mannion____
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: March 4, 2020
18-2268-01-ORDER
